ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art does not disclose or render obvious the valve assembly, wherein said cylindrical body portion is formed from a polymeric material which maintains dimensional stability at temperatures ranging from - 40°C to 66°C and which is configured to self-adjust said inner radial diameter to correspond to said outer radial diameter of said valve element to maintain a portion of said inner seat surface in contact with said outer valve surface of said valve element through said range of positions, in combination with the remainder limitations of the claim.
Regarding claim 11, the closest prior art does not disclose or render obvious the valve seat, wherein said cylindrical body portion is formed from a polymeric material which maintains dimensional stability at temperatures ranging from - 40°C to 66°C and which is configured to self-adjust said inner radial diameter to correspond to the outer radial diameter of the valve element to maintain a portion of said inner seat surface in contact with the outer valve surface of the valve element through said range of positions, in combination with the remainder limitations of the claim.
Regarding claim 19, the closest prior art does not disclose or render obvious the method, wherein the inner radial diameter of the valve seat is self-adjusted during said moving of the valve element to maintain a portion of the inner seat surface in contact with the outer surface of the valve element as the valve element moves through the range of positions between the closed and open positions, in combination with the remainder limitations of the claim.
Claims 2-10, 12-18 and 20 are allowed because they require all the limitations of an allowed base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US4348006, US4067352 and US2009/0039305 disclose a butterfly valve having a valve housing, a lining and o-ring seals disposed therebetween. US4998708 discloses a butterfly valve having a lining with a reinforcing metal ring.  US5711510 discloses a butterfly valve having a housing with a lining and an elastomeric valve seat.  US3270772 discloses a rotary ball valve having a seat assembly with a two-piece shell, each piece of the two-piece shell having overlapping portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753